Citation Nr: 0628648	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-38 523A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a 
myocardial infarction, claimed on a direct basis and as 
secondary to PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to October 
1945.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 decision by the RO in Cleveland, 
Ohio, which denied service connection for PTSD and for 
residuals of myocardial infarction.

The Board also notes that in a December 2003 statement from 
the veteran, he appeared to be raising a claim for 
entitlement to service connection for a urinary tract 
infection.  That issue is not currently on appeal and is 
referred to the RO for appropriate action.

It does not appear the veteran timely submitted a substantive 
appeal after the RO issued its December 2003 statement of the 
case.  However, the United States Court of Appeals for 
Veterans Claims (Court) has held that the Board may waive the 
timely filing of a substantive appeal, even if the veteran 
has not submitted a request for extension of the time period 
in which to file the substantive appeal.  Beyrle v. Brown, 9 
Vet. App. 24, 28 (1996) (citing Rowell v. Principi, 4 Vet. 
App. 9, 17 (1993)); but c.f. Roy v. Brown, 5 Vet. App. 554, 
556 (1993) (holding that an extension of time in which to 
file a substantive appeal could not be granted unless a 
request for extension was made in accordance with the 
provisions of 38 C.F.R. § 20.303 (2005)).  

Moreover, the Court has essentially held that the Board must 
accept appeals even if the substantive appeal is untimely, 
when there is no evidence that the RO closed the appeal, and 
it treated the appeal as timely.  Gonzalez-Morales v. 
Principi, 16 Vet. App. 556, 557-58 (2003).  In this case 
after initially telling the veteran that the appeal was 
untimely, the RO certified the appeal to the Board.  
Accordingly, the Board waives the filing of a timely 
substantive appeal in this case, because there is no 
indication that the RO closed the appeal, and the 
certification lead the veteran to believe that he had timely 
perfected his appeal.  

In November 2005, the veteran presented testimony at a 
hearing before the undersigned.  A transcript of this hearing 
is associated with the claims folder.


FINDINGS OF FACT

1.  The veteran has is not shown to have engaged in comb and 
there is no credible supporting evidence of his claimed in-
service stressors.

2.  The competent medical evidence of record does not show 
that residuals of myocardial infarction were present in 
service or within one year thereafter, nor is it related to a 
service connected disorder.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2005).

2.  Residuals of myocardial infarction were neither incurred 
in or aggravated by active service and may not be presumed to 
have been incurred in active service, nor is it secondary to 
a service connected disorder.  38 U.S.C.A. § 1110; 1112, 1113 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005).

The Federal Circuit Court has clarified that the VCAA 
requires "a deliberate act of notification directed to 
meeting the requirements of section 5103, not an assemblage 
of bits of information drawn from multiple communications 
issued for unrelated purposes."  Mayfield v. Nicholson, 444 
F.3d 1328.

VA fully complied with its Pelegrini II notification duties 
in regards to the veteran's claims by means of a letters 
issued in February 2002, April 2002 and November 2003.  The 
letters told the veteran what evidence was needed to 
substantiate entitlement to service connection, and 
explicitly told him what evidence he was responsible for 
obtaining, and what evidence VA would undertake to obtain.  
This information should have put him on notice to submit 
relevant evidence in his possession.

VCAA notice should be provided to a claimant prior to the 
initial adjudication of the claim.  Mayfield v. Nicholson.

The November 2003 notice was provided after such 
adjudication.  The veteran was not prejudiced, however.  The 
claim was readjudicated after the November 2003 notice, and 
such readjudication cured the timing defect.  Mayfield v. 
Nicholson.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

In Dingess, the Court held that, upon receipt of an 
application for service-connection, 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim, as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In the present appeal, the veteran was provided specific 
notice of what type of information and evidence was needed to 
substantiate his claims on appeal.  He was not provided with 
notice of the type of evidence necessary to establish an 
effective date for a higher initial rating.  That was not 
necessary because, to the extent that the Board is denying 
the claim on appeal, no effective date is being assigned.  
Thus, the veteran is not prejudiced by the lack of this 
element of notice.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the AOJ, the Board must consider whether 
the veteran has been prejudiced thereby).

The duty to assist has been fulfilled, as VA has secured all 
identified and available records pertaining to the matter on 
appeal.  Under the VCAA, VA has a duty to request records in 
the custody of a federal agency until it appears that further 
efforts would be futile, or it is determined that they are 
unavailable.  The RO requested the veteran's service 
personnel and medical records but was informed that they were 
"fire related," that the personnel records could not be 
reconstructed and that and that the service medical records 
were not available.  There is no suggestion on the current 
record that there remains evidence that is pertinent to the 
matter on appeal that has yet to be secured.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran has not been afforded examinations.  The 
diagnosis of PTSD is well established, there is no credible 
supporting evidence of the veteran's claimed stressors, and 
there is no competent evidence linking current residuals of 
myocardial infarction to service.  

Thus, the appeal is ready to be considered on the merits.

Laws and Regulations
Missing Service Medical Records 

When service medical records are lost or missing, VA has a 
heightened obligation to satisfy the duty to assist.  In this 
case, the veteran's records appear to have been destroyed in 
the fire at the National Personnel Records Center in St. 
Louis, Missouri in July 1973.  Under such circumstances, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that VA has a heightened duty "to consider the 
applicability of the benefit of the doubt rule, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed."  
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

No presumption, either in favor of the claimant or against 
VA, arises when there are lost or missing service records.  
See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) 
(Court declined to apply an "adverse presumption" against 
VA where records had been lost or destroyed while in 
Government control because bad faith or negligent destruction 
of the documents had not been shown).  


Laws and Regulations
PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. § 1110.  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

A diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  Where PTSD is 
diagnosed, the sufficiency of the stressor supporting the 
diagnosis is presumed  Cohen, 10 Vet. App. 128, 140-141 
(1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1); see also 38 U.S.C.A. 
§ 1154(b).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a 
case-by-case basis.  See VAOPGCPREC 12-99 (1999).  

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran 
v. Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996).  

However, the fact that a veteran, who had a noncombatant 
military occupational specialty, was stationed with a unit 
that was present while enemy attacks occurred would strongly 
suggest that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that veteran was 
stationed at the base).  In other words, the veteran's 
presence with the unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  A stressor need not be corroborated in every 
detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

Factual Background
PTSD

The veteran's Record and Report of Separation for an 
Honorable Discharge reveals his military occupational 
specialty was a general painter, and that he served in the 
Rhineland and Central Europe Campaigns, and had 7 months and 
16 days of foreign service.   He was awarded the European-
African-Middle Eastern Service Ribbon, and the Good Conduct 
Medal.

Along with the veteran's claim, which he submitted in July 
2001, he included a statement of the traumatic events he 
experienced while in service.  He reported that he was a 
truck driver and he was responsible for hauling materials 
between various locations throughout Europe.  He reported 
that while stationed in Enjurham and Enmans, Germany, he 
witnessed entire battalions killed.  He reported that he 
slept on dead bodies because it was the only safe place.  He 
also stated that during one of his trucking and hauling 
experiences, he discovered ammunition and guns which had to 
be destroyed.  They were located in a railcar and he had to 
enter the railcar and blow the ammunition up, while at the 
same time not injuring himself.  He also reported that he saw 
planes burning for one week in Duesseldorf, Germany and noted 
that he delivered ammunition to the frontlines of battle at 
Whinesfno, Germany.

VA outpatient treatment records dated from 2001 to 2002, 
reflect treatment for a variety of disorders, including PTSD.  

In August 2001 the veteran was afforded an initial VA 
assessment interview due to complaints of nightmares and 
dreams from his service in WWII.  The veteran was accompanied 
by his son to the interview.  He complained of difficulty 
sleeping, nightmares of his combat experiences, social 
isolation, a depressed mood, efforts to avoid activities or 
situations that arouse recollections of the trauma, and 
problems with irritability. 

While describing the traumatic events he explained that he 
served as a truck driver hauling ammunitions and ordinance 
for an infantry unit.  He also stated that he served in a 
combat zone and received incoming fire.  He noted that he 
served in the Rhineland Campaign and he witnessed an entire 
battalion wiped out in one day.  

At the conclusion of the interview, the psychiatry technician 
stated that the veteran would be administered the  
"Clinician Administered PTSD Scale" and would be scheduled 
to meet with the VA Psychologist.  No diagnosis was given.

In an addendum to the above interview, it was noted that 5 
hours after the interview took place, the veteran's son 
returned and provided additional information regarding his 
childhood experiences with his father.  The interviewer 
opined that based on the supplemental facts presented by the 
veteran's son, the veteran had exhibited a number of 
psychiatric symptoms since returning from combat which had 
impacted his social and occupational functioning.  

Subsequently, in August 2001, the veteran was given the 
"Clinician Administered PTSD Scale" to measure signs and 
symptoms of PTSD.  He essentially reiterated his previous 
stressors and upon completion of the evaluation, the 
psychiatric technician found that the criteria for a 
diagnosis of PTSD was met.     

In September 2001, the veteran was afforded an interview with 
a VA clinical psychiatrist.  He reiterated his stressors and 
subjective complaints.  At the conclusion of the interview, 
the psychiatrist noted that the veteran met the diagnostic 
criteria for PTSD.   

In September 2002, the RO contacted the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) (now known as 
the U. S. Army and Joint Services Records Research Center 
(JSRRC)) and asked it to furnish supporting evidence of the 
veteran's claimed stressful events.  The RO provided an 
account of the stressor events and all available information 
such as the units to which the veteran was assigned, the 
geographic location of the stressors, the dates in which the 
stressors occurred, his service number, and his social 
security number.

In October 2003, the USASCRUR provided the RO with a detailed 
history of the unit which the veteran served with in France 
and Germany.  The details confirmed that the veteran's unit 
was assigned the mission of salvaging, renovating and 
destroying ammunition but the history did not mention any 
combat action.  Additionally unit history noted that air 
activity had decreased in the vicinity where the veteran was 
located due to the anti-aircraft protection which was put in 
place and the history did not mention combat activity during 
February and March 1945.  

During the veteran's November 2005 hearing, he essentially 
reiterated his previously reported stressors. 



Analysis

PTSD

The criterion of a current diagnosis is met in this case, as 
there are several diagnoses of PTSD of record.

The PTSD diagnoses notwithstanding, the evidence is against a 
finding that the veteran engaged in combat with the enemy.  
At times, the veteran has reported being under fire on the 
ground on various occasions during service.  His duty 
however, was as a painter, and he received no combat 
decorations.  

The absence of such decorations is not dispositive, but the 
Board must consider the history, including the stressors, 
reported by the veteran.  On various VA interviews, the 
veteran reported a history of combat exploits.  The response 
received from USASCRUR, however, specifically notes no 
reported combat activity during the periods which the veteran 
claimed such exposure.

The official and contemporaneous records outweigh his reports 
made long after the events in question.

None of this discussion is meant to imply that the veteran 
had anything other than very distinguished service.  He 
obviously made very valuable contributions during his service 
in World War II.  The record does not, however, support a 
finding that he engaged in combat for purposes of 38 C.F.R. § 
3.304(f).

There is no credible supporting evidence that the claimed in-
service stressors occurred.  The veteran's representative 
argued at the hearing that the USASCRUR report of decreased 
air activity implied that such activity continued, albeit at 
a reduced level.  The report that there was no evidence of 
combat activity, however, weighs against this interpretation.
 
In conclusion, the veteran's alleged stressor accounts are 
not supported by credible evidence.  As the veteran's current 
diagnosis of PTSD is predicated upon stressors which the 
evidence fails to corroborate, his claim of entitlement to 
service connection for PTSD must be denied.  Additionally, 
because the evidence in this case is not approximately 
balanced with respect to the relative merits of his claim, 
the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


Laws and Regulations
Residuals of Myocardial Infarction

As stated above, service connection will be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military duty.  38 U.S.C.A. § 1110.  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as cardiovascular 
diseases, are presumed to have been incurred in service if 
such manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307(a), 3.309(a).
 
Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310.  In 
addition, secondary service connection may be established 
when there is aggravation of a veteran's non-service 
connected condition that is proximately due to or the result 
of a service-connected condition.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  Establishing service connection on a 
secondary basis requires evidence sufficient to show: (1) 
that a current disability exits, and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Id.



Factual Background
Residuals of Myocardial Infarction

In a July 2002 statement from the veteran he reported that he 
had recently suffered a heart attack and was having a 
difficult time emotionally.  

VA outpatient treatment records dated from 2001 to 2003 
reflect treatment for multiple disorders including 
cardiovascular disorders.  Diagnoses pertaining to 
cardiovascular disorders included questionable myocardial 
infarction, chest pain, coronary artery disease, and 
hypertension. 

In March 2002, the veteran presented at the Washington VA 
medical center (VAMC) with complaints of chest pain.  He was 
admitted to the coronary care unit for acute coronary 
syndrome.  He underwent cardiac catheterization and the 
primary diagnosis was coronary artery disease.

In a December 2003  VA pre-operative cardiology consultation 
note, the veteran denied any cardiovascular symptoms and 
specifically denied chest pain, dyspnea or syncope.  The 
examiner concluded that the veteran's left main coronary was 
normal and felt that the veteran was at low risk for 
cardiovascular complications from non-cardiac surgery.      

Analysis
Residuals of Myocardial Infarction

Turning first to consideration of direct service connection, 
the post-service evidence shows that cardiovascular diseases, 
including a myocardial infarction initially became manifest 
many years after the veteran's October 1945 separation from 
military service.  The first post service evidence to address 
a cardiovascular disease is dated in 2002, approximately 57 
years following separation from service.  This long interval 
of time, coupled with the fact that no cardiovascular 
symptoms were noted in a December 2003 consultation report, 
seems to weigh against the veteran's claim of service 
connection for residuals of myocardial infarction on a direct 
basis.

Service connection could nonetheless be established if all 
the evidence including that pertinent to service showed that 
myocardial infarction was incurred in service, or manifested 
to a compensable degree within one year of separation from 
service.  38 C.F.R. § 3.303(d) (2005).  However, there is no 
competent evidence linking residuals of myocardial infarction 
to service and there is no evidence showing it was manifested 
to a compensable degree within one year of separation from 
service.  Hence, service connection cannot be awarded on a 
presumptive basis.

The Board acknowledges the veteran's statements and testimony 
that he has current residuals of myocardial infarction which 
are due to service.  However, as a lay person the veteran is 
not competent to express an opinion as to medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

The Board has also considered the effect of the absent 
service medical records.  As noted above, destruction of 
service medical records does not create a heightened benefit 
of the doubt, but only a heightened duty on the part of VA to 
consider the applicability of the benefit of the doubt, to 
assist the claimant in developing the claim, and to explain 
its decision.  Cromer v. Nicholson, 19 Vet App 215 (2005); 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).

In regards to the veteran's claim that his residuals of 
myocardial infarction is a result of PTSD, and that secondary 
service connection should be awarded for this disability, the 
Board has denied service connection for PTSD therefore, there 
is no basis for an allowance of this claim.  There has been 
no showing that the veteran's residuals of myocardial 
infarction is a result of or secondary to a service connected 
disorder.

In making the above determinations, the Board has considered 
the provisions of 38 U.S.C.A. § 5107(b), but there is not 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision.  See also 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1991).



ORDER

Service connection for PTSD is denied.

Service connection for residuals of myocardial infarction is 
denied.  



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


